                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

ELLEN TURNER-CLEWIS,                           §
                                               §
vs.                                            §    CIVIL ACTION NO. 4:20-CV-372-A
                                               §
ANDREW SAUL,                                   §
COMMISSIONER OF SOCIAL                         §
SECURITY.                                      §



                FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                                    AND
                              NOTICE AND ORDER

       This case was referred to the United States Magistrate Judge pursuant to the provisions of

Title 28, United States Code, Section 636(b). The Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are as follows:

                              FINDINGS AND CONCLUSIONS

                               I.     STATEMENT OF THE CASE

       Plaintiff Ellen Turner-Clewis ("Turner-Clewis") filed this action pursuant to Sections

405(g) and 1383(c)(3) of Title 42 of the United States Code for judicial review ofa final decision

of the Commissioner of Social Security denying her claims for a period of disability and disability

insurance benefits ("DIB") under Title II. Turner-Clewis protectively filed her application in May

2017, alleging that her disability began on November 17, 2016. (Transcript ("Tr.") 1O; see Tr.

156-57.)   After her application was denied initially and on reconsideration, Turner-Clewis

requested a hearing before an administrative law judge ("ALJ"). (Tr. 10; see Tr. 61-101.) The

ALJ held a hearing on April 22, 2019 and issued a decision on May 13, 2019 denying Turner-

Clewis' application for benefits. (Tr. 7-60.) On February 20, 2020, the Appeals Council denied
Turner-Clewis' request for review, leaving the ALJ's May 13, 2019 decision as the final decision

of the Commissioner. (Tr. 1-4.) Turner-Clewis subsequently filed this civil action seeking review

of the ALJ's decision.

                                          II.       STANDARD OF REVIEW

         Disability insurance is governed by Title II, 42 U.S.C. § 404 et seq., and numerous

regulatory provisions. See 20 C.F.R. Pt. 404. The SSA defines "disability" as a "medically

determinable physical or mental impairment" lasting at least twelve months that prevents the

claimant from engaging in substantial gainful activities. 42 U.S.C. §§ 423(d)(l), 1382c(a)(3)(A).

         To determine whether a claimant is disabled, and thus entitled to disability benefits, a five-

step analysis is employed. 20 C.F.R. § 404.1520(a)(4). First, the claimant must not be presently

working at any substantial gainful activity. Id. §§ 404.1520(a)(4)(i), (b). "Substantial gainful

activity" is defined as work activity involving the use of significant and productive physical or

mental abilities for pay or profit.             See id. § 404.1510.       Second, the claimant must have an

impairment or combination of impairments that is severe. Id.§§ 404.1520(a)(4)(ii), (c); see also

Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985), cited in Loza v. Apfel, 219 F.3d 378,392

(5th Cir. 2000). Third, disability will be found if the impairment or combination of impairments

meets or equals an impairment listed in the Listing of Impairments ("Listing"). 20 C.F.R. Pt. 404

Subpt. P, App. 1; 20 C.F.R. §§ 404.1520(a)(4)(iii), (d). 1 Fourth, if disability cannot be found based

on the claimant's medical status alone, the impairment or impairments must prevent the claimant

from returning to her past relevant work.                20 C.F.R. §§ 404.1520(a)(4)(iv), (f).             Fifth, the


         1
            Before moving from the third to the fourth step of the inquiry, the Commissioner assesses the claimant's
residual functional capacity to determine the most the claimant is able to do notwithstanding her physical and mental
limitations. 20 C.F.R. §§ 404.1520(a)(4), (e), 416.920(a)(4), (e). The claimant's RFC is used at both the fout1h and
fifth steps of the five-step analysis. Id. §§ 404.1520(a)(4), 416.920(a)(4). At step four, the claimant's RFC is used to
determine if the claimant can still do her past relevant work. Id. §§ 404.1520(a)(4)(iv) 416.920(a)(4)(iv). At step
five, the claimant's RFC is used to determine whether the claimant can adjust to other types of work. Id.
§§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                           2
impairment must prevent the claimant from doing any work, considering the claimant's residual

functional capacity ("RFC"), age, education, and past work experiences. Id. §§ 404.1520(a)(4)(v),

(g); Crowley v. Apfel, 197 F.3d 194, 197-98 (5th Cir. 1999). At steps one through four, the burden

of proof rests upon the claimant to show he is disabled. Crowley, 197 F.3d at 198. If the claimant

satisfies this responsibility, the burden shifts to the Commissioner to show that there is other

gainful employment the claimant is capable of performing in spite of his existing impairments. Id.

If the Commissioner meets his burden, it is up to the claimant to then show that he cannot perform

the alternate work. See Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000).

       A denial of disability benefits is reviewed only to determine whether the Commissioner

applied the correct legal standards, and whether the decision is supported by substantial evidence

in the record as a whole. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen,

837 F.2d 1378, 1382 (5th Cir. 1988) (per curiam). Substantial evidence is such relevant evidence

as a reasonable mind might accept to support a conclusion. Boyd v. Apfel, 239 F.3d 698, 704 (5th

Cir. 2001 ). It is more than a mere scintilla, but less than a preponderance. Id. A finding of no

substantial evidence is appropriate only if no credible evidentiary choices or medical findings

supp01i the decision. Id. (emphasis added). An ALJ's decision is not subject to reversal, even if

there is substantial evidence in the record that would have supported the opposite conclusion, so

long as substantial evidence supports the conclusion that was reached by the ALJ. Dallis v. Astrue,

No. 4:08-CV-00503-A, 2009 WL 1542466, at *5 (N.D. Tex. June 2, 2009). This Court may neither

reweigh the evidence in the record, nor substitute its judgment for the Commissioner's, but will

carefully scrutinize the record to determine if substantial evidence is present. Harris v. Apfel, 209

F.3d 413,417 (5th Cir. 2000); Hollis, 837 F.2d at 1383.




                                                 3
                                               III.       ISSUES

       In her brief, Turner-Clewis presents the following issues:

    1. Whether there is substantial evidence to support the ALJ' s residual functional capacity
       ("RFC") determination because the ALJ failed to properly evaluate the medical opinion
       evidence; and

   2. Whether the ALJ erred in making his credibility assessment by failing to consider Turner-
      Clewis' "stellar work history."


(Plaintiffs Brief("Pl.'s Br.") at 3, 13-25.)
                                         IV.      ALJ DECISION

       In his May 13, 2019 decision, the ALJ found that Turner-Clewis had not engaged in any

substantial gainful activity since November 17, 2016, her alleged onset date of disability, and that

she met the disability insured status requirements of the SSA through December 31, 2021. (Tr.

12.) At Step Two, the ALJ found that Turner-Clewis suffered from the following "severe"

impairments: "multiple sclerosis, degenerative disc disease lumbar, thoracic and cervical spines,

degenerative joint disease bilateral knees, and obesity." (Tr. 12 (emphasis omitted).) At Step

Three, the ALJ found that Turner-Clewis did not suffer from an impairment or combination of

impairments that met or equaled any section in the Listing. (Tr. 13.)

        As to Turner-Clewis' RFC, the ALJ stated:

       After careful consideration of the entire record, I find that the claimant has the residual
       functional capacity to perform sedentary work as defined in 20 CFR [§] 404.1567(a) except
       the claimant can occasionally climb ramps and stairs, balance, stoop, lmeel, crouch, and
       crawl. She can never climb ladders, ropes or scaffolds. She must be able to use a single
       hand-held assistive device such as a cane for ambulating distances over 20 feet or over
       rough or uneven terrain. She requires a sit-stand option, defined [in] this case [as] the
       option to stand for 5 minutes after 30 minutes of sitting. She can stay on-task to the extent
       consistent with job duties. She can frequently but not constantly handle and finger objects
       bilaterally. She must avoid all hazards such as dangerous moving machinery and
       unprotected heights. She must avoid extremes of heat.




                                                      4
(Tr. 13 (emphasis omitted).) Based upon this RFC assessment, the ALJ concluded that Turner-

Clewis was able to perform her past relevant work as an accounting clerk or a collection clerk.

(Tr. 23.) Consequently, the ALJ found that Turner-Clewis was not disabled. (Tr. 23-24.)

                                          V.     DISCUSSION

   A. RFC Determination

       As to her first issue, Turner-Clewis argues that the ALJ's RFC determination is not

supp01ied by substantial evidence because the ALJ failed to properly evaluate the medical opinion

evidence. (Pl. 's Br. at 13.) Specifically, Turner-Clewis argues that the ALJ erred in finding that

the opinions of Thomas H. Salmon, M.D. ("Dr. Salmon"), her treating neurologist, were

unpersuasive. (Pl. 's Tr. 17.) In supp01i, Turner-Clewis states:

                The ALJ's finding that Dr. Salmon's opinions are unpersuasive is not
       reasonably or logically bridged to the evidence. To begin with, the ALJ discussed
       evidence that pre-dated Plaintiffs diagnosis of [multiple sclerosis ("MS")] to
       support his finding that Dr. Salmon's opinions are not consistent with the
       longitudinal record. While Plaintiff does not dispute that she underwent objective
       testing that produced "normal" or only "mild" changes, it must be remembered that
       this testing was done to determine the cause of her lower leg symptoms, and that
       she was eventually diagnosed with MS. Indeed, she was diagnosed with relapsing-
       remitting MS which, "is characterized by clearly defined attacks of new or
       increasing neurologic symptoms["]. ...



               The ALJ then cited Dr. Salmon's examination on August 9, 2018, wherein
       Plaintiff reported that she was doing well on her medications, had not fallen, and
       she felt that her health was under control. The ALJ then stated the "[e]xamination
       revealed no lumbar spasm, no pedal edema, muscle bulk was normal." Curiously,
       the ALJ left out all of the abnormal examination findings, namely mildly reduced
       finger tapping and toe tapping on the left compared to the right; reduced hip flexors
       on left; some patchy diminished sensation in the left lower extremity; slightly
       widened base gait and mildly unsteady on Romberg testing; and very subtle
       dysmetria bilaterally. Indeed, every examination performed by Dr. Salmon
       revealed abnormal findings that suppmi his assessed limitations ....

              The ALJ also cited a physical therapist note dated April 4, 2018, first noting
       Plaintiffs complaints, and then stating she "was instructed to do home exercises.


                                                 5
Overall, the physical therapist opined the claimant tolerated treatment very well."
While the ALJ' s summary is accurate as to the two pages of the exhibit that he
summarized, this is a highly selective recitation of her physical therapy treatment
records. Exhibit 14F contains 56 pages of treatment records spanning from March
2018 to November 2018, which the ALJ never acknowledged or discussed. These
records demonstrate that Plaintiff repeatedly became fatigued during therapy
sessions, and needed to take rest breaks or skip therapy exercises/activities as a
result. ...

        The ALJ also cited to records from early 2019 wherein [Turner-Clewis]
reported "feeling good" to her treating providers. The ALJ, however, did not
acknowledge that she did complain of fatigue at these appointments. Dr. Salmon
specifically assessed multiple limitations based on Plaintiff's fatigue. These
complaints of fatigue coupled with the PT records demonstrating that she needed
rest breaks due to fatigue support Dr. Salmon's assessed limitations.

        The ALJ relied on a highly selective recitation of the underlying record in
finding that Dr. Salmon's opinions are "inconsistent" with the underlying record.
As just demonstrated, the treatment records after her MS diagnosis suppmi and are
consistent with Dr. Salmon's assessed limitations. Notably, no physician has
reviewed Dr. Salmon's opinions and opined that his opinions are inconsistent with
these treatment records ....

        Further, as already noted, the record shows that Plaintiff repeatedly
complained of fatigue following her MS diagnosis. These records coupled with the
PT records demonstrating that she repeatedly needed to take rest breaks due to
fatigue support Dr. Salmon's assessed limitations related to fatigue. The ALJ never
discussed Plaintiff's well-documented fatigue in the record or provided any
explanation as to why her fatigue would not cause her to need unscheduled breaks,
be off-task, and/or result in work absences. Instead, the ALJ included in the RFC
finding that Plaintiff"can stay on-task to the extent consistent with job duties." The
ALJ, however, failed to build any "logical bridge" between the above-described
evidence, which supports only a finding that Plaintiff's MS symptoms will cause
her to need unscheduled breaks or otherwise be off-task or absent from work (as
opined by Dr. Salmon), and this conclusion. As a result, the ALJ's RFC finding is
not supported by substantial evidence ....

       The ALJ also failed, more generally, to consider that relapsing-remitting
MS is, by definition, a medical condition that causes, at times, increasing
neurological symptoms (i.e., relapses), and at other times, little to no neurological
symptoms (i.e., remissions). Here, the record demonstrates that Plaintiff suffered
a MS relapse that caused her to miss several weeks of PT. The ALJ never




                                          6
         aclmowledged or discussed this evidence, which also supports Dr. Salmon's
         assessed limitations ....



                In sum, Dr. Salmon's opinions are consistent with and supported by the
        underlying record; the ALJ's finding to the contrary is not supported by substantial
        evidence. Again, the only other medical opinion considered by the ALJ was from
        State Agency nonexamining consultant, Dr. Rowlands, who did not review over
        200 pages of the medical records ultimately made part of the record, including the
        opinions of Dr. Salmon and the nine months of PT records, and who assessed
        greater limitations than the ALJ ultimately included in the RFC. The ALJ found
        Dr. Rowlands' opinion to be only "somewhat persuasive", and there can be no
        reasonable dispute that Dr. Salmon's opinion, which again is consistent with and
        supported by the record as demonstrated herein, is at least as persuasive as the ALJ
        found Dr. Rowlands' opinion to be. When presented with two equally persuasive
        opinions, even when their ultimate conclusions are conflicting, the ALJ is required
        to proceed to the step 2 of the 20 C.F.R. § 404.1520c analysis, which he failed to
        do ....

(Pl. 's Br. at 17-22 (internal citations omitted).)

         RFC is what an individual can still do despite his limitations.2 SSR 96-8p, 1996 WL

374184, at *2 (July 2, 1996). It reflects the individual's maximum remaining ability to do

sustained ;VOrk activity in an ordinary work setting on a regular and continuing basis. Id.; see

Myers v. Apfel, 238 F.3d 617,620 (5th Cir. 2001). A regular and continuing basis is an eight-hour

day, five days a week, or an equivalent schedule. SSR 96-8p, 1996 WL 374184, at *2. RFC is

not the least an individual can do but the most. Id. The RFC is a function-by-function assessment,

with both exertional and nonexertional 3 factors to be considered, and it is based upon all of the

relevant evidence in the case record. Id. at 3-6. The responsibility for determining a claimant's


         2
           The Commissioner's analysis at steps four and five of the disability evaluation process is based on the
assessment of the claimant's RFC. Perez v. Barnhart, 415 F.3d 457, 461---{52 (5th Cir. 2005). The Commissioner
assesses the RFC before proceeding from step three to step four. Id.
         3
           Exertional capacity addresses an individual's ability "to perform each of seven strength demands: Sitting,
standing, walking, lifting, can-ying, pushing, pulling." SSR 96-Sp, 1996 WL 374184, at *5. Each function must be
considered separately, but the final RFC assessment may combine activities. Id. Nonexertional capacity "considers
all work-related limitations and restrictions that do not depend on an individual's physical strength," including mental
limitations. Id. at *6.


                                                           7
RFC lies with the ALJ. See Villa v. Sullivan, 895 F.2d I 019, 1023 (5th Cir. 1990). The ALJ must

discuss the claimant's ability to perform sustained work activity on a regular and continuing basis

and resolve any inconsistencies in the evidence. SSR 96-8p, 1996 WL 374184, at *7.

       In making the RFC assessment, the ALJ must consider all symptoms, including pain, and

the extent to which these symptoms can be reasonably accepted as consistent with objective

medical evidence and other evidence. See 20 C.F.R. § 404.1529; SSR 16-3p, 2017 WL 5180304,

at *2 (Oct. 25, 2017); SSR 96-8p, 1996 WL 374184, at *5. The ALJ must also consider limitations

and restrictions imposed by all of an individual's impairments, even impairments that are not

severe. See SSR 96-8p, 1996 WL 374184, at *5. The ALJ may draw reasonable inferences from

the evidence in making his decision, but the social security ruling also cautions that presumptions,

speculation, and supposition do not constitute evidence. See e.g., SSR 86-8, 1986 WL 68636, at

*8 (1986), superseded by SSR 91-7c, 1991 WL 231791, at *1 (Aug. 1, 199l)(changing the ruling

only to the extent the SSR discusses the former procedures used to determine disability in

children).

        The ALJ is not required to incorporate limitations in the RFC that he did not find the record

supported. See Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991) ("The ALJ as factfinder has

the sole responsibility for weighing the evidence and may choose whichever physician's diagnosis

is most supported by the record."). In reviewing the ALJ's decision, a finding of no substantial

evidence is appropriate only if no credible evidentiary choices or medical findings support the

decision. Boyd, 239 F.3d at 704.

        The ALJ's treatment of medical opinions is governed by the revised rules in 20 C.F.R. §

404.1520c, which apply to claims that were filed after March 27, 2017, such as the claims in the

present case. See Winston v. Berryhill, 755 F. App'x 395,402 n.4 (5th Cir. 2018) (citing 20 C.F.R.



                                                  8
404.1520c(a)); Governor v. Comm 'r ofSoc. Sec., No. 20-54-BAJ-EWD, 2021 WL 1151580, at *6

(M.D. La. Mar. 2, 2021). Pursuant to 20 C.F.R. § 404.1520c(a), the ALJ "will not defer or give

any specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [claimant's] medical sources." "When a

medical source provides one or more medical opinions4 or prior administrative medical findings, 5

[the ALJ] will consider those medical opinions or prior administrative findings from that medical

source together using the factors listed in paragraphs (c)(l) through (c)(5) of' section

404.1520c(a), as appropriate." 20 C.F.R. § 404.1520c(a) (footnotes added). The ALJ is not

required to articulate how he considered each medical opinion or prior administrative medical

findings from one medical source individually. 20 C.F.R. § 404.1520c(b)(l).

         "The most important factors [the ALJ] consider[ s] when [ ]evaluat[ing] the persuasiveness

of medical opinions and prior administrative medical findings are supportability (paragraph (c)(1)

of this section) and consistency (paragraph (c)(2) of this section)." 20 C.F.R. § 404.1520c(a)

(footnotes added). "The ALJ must explain the supportability and consistency factors for a medical

source's medical opinions or prior administrative medical findings in his determination, and he


         4
             Medical opinions are statements from a medical source about what the claimant can still do despite her
impairment(s) and whether the claimant has one or more impairment-related limitations or restrictions in certain
abilities. These may include claimant's ability to: (i) perform physical demands of work activities, such as sitting,
standing, walking, lifting, carrying, pushing, pulling, or other physical functions (including manipulative or postural
functions, such as reaching, handling, stooping, or crouching); (ii) perfo1m mental demands of work activities, such
as understanding; remembering; maintaining concentration, persistence, or pace; canying out instructions; or
responding appropriately to supervision, co-workers, or work pressures in a work setting; (iii) perform other demands
of work, such as seeing, hearing, or using other senses; and, (iv) adapt to environmental conditions, such as
temperature extremes or fumes. See 20 C.F.R. § 404.1513(a)(2).
         5
           Prior administrative findings are findings other than the ultimate determination about whether the claimant
is disabled, about a medical issue made by the Commissioner's federal and state agency medical and psychological
consultants at a prior level of review of the claimant's current claim based on their review of the evidence in the case
record. Such findings could be on issues including: (i) the existence and severity of the claimant's impairment(s); (ii)
the existence and severity of the claimant's symptoms; (iii) statements about whether the claimant's impairment(s)
meets or medically equals any listing in the Listing of Impairments in Pmt 404, Subpart P, Appendix!; (iv) the
claimant's RFC; (v) whether the claimant's impairment(s) meets the duration requirement; and (vi) how failure to
follow prescribed treatment and drug addiction and alcoholism relate to the claimant's claim. See 20 C.F.R. §
404.1413(a)(5).

                                                           9
may, but is not required to, explain how he considered the (c)(3) [through] (c)(5) factors, i.e.,

relationship with the claimant, specialization, and 'other factors."' Governor, 2021 WL 1151580,

at *7.

         In this case, the ALJ found, as stated above, that Turner-Clewis had the RFC to perform

sedentary work with additional physical and mental restrictions. (Tr. 13.) In making this RFC

determination, the ALJ considered, inter alia, the examination and treatment notes as well as

opinions of multiple doctors, including Dr. Salmon; Michael Ramsey, M.D.; David A. Deems,

M.D.; Troy Foster, D.O.; Tuan Du., M.D.; Daniel J. Blackaby, D.O.; Jon Senkowsky, M.D.;

Richard M. Roberts, M.D.; Mark E. Tracy, M.D.; Rajiv Dattatreya, M.D.; State Agency Medical

Consultant Kim Rowlands, M.D. ("SAMC Rowlands"); Syed Sarmast, M.D.; Steven Robert

Reiman, M.D.; and Joanna Geslani, D.O. (Tr. 15-23.) The ALJ also considered the physical

therapy notes and reports from Kevin J. Dorf, MPT. (Tr. 19, 22.) As to Dr. Salmon and the weight

given to various medical opinions, the ALJ stated, inter alia, the following:

                 Thomas H. Salmon, M.D., examination repmi dated September 19, 2017
         shows muscle bulk was normal. There was slightly increased tone in both lower
         extremities. Finger tapping was symmetrical[.] Toe tapping was slowed
         bilaterally, more so on the left than the right. There was no tremor, fasciculations,
         or other adventitious/involuntary movements[.] Strength is grade 5 in the upper
         extremities [and] in the lower extremities, the hip flexors are grade 4 to 4+ on the
         right and grade 3+ on the left. Knee extension was grade 5 on the right and grade
         4 on the left. Knee flexors were grade 4+ on the right and grade 4- on the left.
         Ankle dorsiflexors were grade 5 on the right and grade 4+ on the left[.] Reflexes
         are grade 2 in the arms, grade 2 at the right knee, grade 2+ at the left knee, and
         grade O at each ankle. Plantar responses are neutral. She reports paresthesias and
         reduced sensation in the left hemi body to the upper margin of the scapula. She
         reports normal sensation in the craniofacial regions on the right side. Her gait has
         a widened base[.] Romberg was negative. There was some circumduction of the
         left lower extremity. The claimant had no action tremor or definite cerebellar
         deficits.

                 Dr. Salmon added that the claimant presented with a nearly one and a half
         year history of left-sided sensory symptoms; left greater than right lower extremity
         weakness that were concerning for a lower cervical or upper thoracic myelopathy.


                                                  10
        Potentially based on some mild stenosis, although other lesions within the spinal
        canal and cord itself were also within the differential diagnosis. This has led to gait
        difficulties and sensory disturbances in the left greater than right legs that were not
        improved by a lumbar decompressed procedure last year. Given her examination
        findings, a hemispheric process seemed less likely. The claimant would refrain
        from any lifting of more than 5 to 10 pounds or other strenuous physical activity.



                 [Dr. Salmon], 6 the claimant's neurologist, submitted a Multiple Sclerosis
        Medical Source Statement and Physical RFC Assessment dated March 8, 2018 that
        reflects the claimant's first visit was September 2017 for diagnosis of multiple
        sclerosis with fair prognosis. The claimant's symptoms and signs included chronic
        fatigue, balance problems, paralysis, weakness, sensitivity to heat, unstable walking
        muscle spasticity, loss of manual dexterity and numbness. In an 8-hour workday,
        the claimant could sit for 2 hours, stand and/or walk less than 2 hours, and permitted
        to shift positions at will from sitting, standing or walking. The claimant would need
        to take unscheduled breaks during the workday four to five times hourly for 15-30
        minutes before returning to work. She would need to have use of a cane or other
        assistive device. The claimant could never lift and carry 10 pounds, never twist,
        stoop, bend, crouch or squat. The claimant would be off-task 25 percent of the time
        in an 8-hour workday. Her impairments would likely produce good days and bad
        days. The earliest date the claimant's symptoms applies was [sic] in September
        2017.



                Dr. Salmon reported the claimant presented August 9, 2018 for a follow up
        of her relapsing remitting multiple sclerosis, multiple sclerosis-related fatigue, gait
        difficulties, and fluctuating sensory symptoms. The claimant stated she had been
        doing well, and reported Arnpyra had been beneficial for her fatigue and gait
        difficulties. She continued with physical therapy, and reported tolerating the
        Copaxone injection three times per week very well. She repmied she had not fallen.
        The claimant reported she rests well at night. She commented that her health had
        been under good control. Her interim symptom inventory was otherwise negative.
        Examination revealed no lumbar spasm, straight leg raising test [was] negative.
        There was no pedal edema. Muscle bulk was normal. The impression shows
        relapsing-remitting multiple sclerosis, clinically stable on Copaxone 2 MS-related
        fatigue and multifactorial gait difficulties, left lower extremity sensory
        disturbances, stable, and history of hype1iension, well controlled.



        6
          The ALJ, in an apparent scrivener's error, indicated that this RFC assessment was written by Mark E.
Tracy, who is an attorney (see Tr. 10) and not a doctor. However, a review of this RFC assessment, dated March 8,
2018, indicates it was actually written by Dr. Salmon. (Compare Tr. 449-52 with Tr. 758-61.)


                                                        11
         Dr. Salmon submitted an updated Multiple Sclerosis Medical Source
Statement dated March 20, 2019 that shows the claimant's first examination
occurred September 19, 2017 for multiple sclerosis[. A]n MRI of the brain
confirmed the diagnosis. The claimant's prognosis was fair. The claimant could
walk less than one city block, and in an 8-hour workday, she could sit for 2 hours,
stand and/or walk for less than 2 hours and would need to shift positions from
sitting, standing and walking. She would need to take unscheduled breaks during
a workday. The claimant must use a cane or other assistive device due to muscle
weakness, chronic fatigue, incoordination, and imbalance. The claimant could
never lift and/or carry 20 pounds and rarely lift and/or carry 10 pounds, never
crouch or squat. The claimant is likely to be off-task 25 percent or more. She
would likely have good days and bad days. The claimant could be expected to be
absent more than four days per month due to her impairments or treatment. She
would need to avoid exposure to temperature extremes[,] particularly heat. Her
symptoms began around 2015.



        Overall, I note the claimant has been treated for years for lower-extremity
symptoms, with some intermittent upper extremity involvement, involving pain and
subjective weakness. Although initially treated as cervical or lumbar pain (she even
had lumbar surgery), multiple sclerosis was ultimately determined to be the cause
of her symptoms. She has received steady care. Two different treating physicians
have provided clearly disabling RFC assessments. However, the treatment record
and objective evidence does not justify the less-than-sedentary RFC assessments
offered by these sources. Despite some references to upper extremity symptoms,
the treatment records clearly focus on the claimant's lower extremities and strength
has typically been 5/5. The restrictions to virtually no handling, fingering are not
well-supported and are in fact inconsistent with the evidence.

        I note that the claimant appears to have stopped working because of layoffs,
not due to her impairments. The most recent evidence seems to document that the
claimant is doing fairly well. In January 2019, the claimant reported that she was
feeling good. For example, on February 5, 2019, the claimant was "healthy" and
"feeling good"; had not had any recent falls; and had full strength on examination.
In March 2019, the claimant reported that she had morning stiffness for about 15
minutes, but then was able to get up and go.



        I considered the DDS physical RFC assessment by Dr. Rowlands who noted
evidence of record in July 2017 showed the claimant had normal range of motion,
exhibited edema, no tenderness or deformity, and trace left leg edema. Medical
evidence of record reflects a physical examination March 9, 2018 showed the back
had full range of motion, knee joint tenderness noted but full range of motion and


                                         12
       strength. Sensation was intact and she had antalgic gait. I find the non-examining
       source opinion somewhat persuasive.

              I considered Dr. [Salmon's] Multiple Sclerosis Medical Source Statement
       and Physical RFC Assessment dated March 8, 2018. I find the opinion
       unpersuasive for the reasons discussed above. In brief, the opinion is not consistent
       with the longitudinal medical evidence and some of the limitations appear wholly
       unsupported.

               I also considered Dr. Salmon's opinion. I find the opinion unpersuasive
       because it is inconsistent with the medical evidence discussed above. I also note
       that Dr. Salmon linked some of his limitations to 2015, when the claimant was
       apparently still working fnll-time. Such a glaring inconsistency with the record
       undermines the basis for Dr. Salmon's opinion as a whole.

              In summary, the residual functional capacity assessment is based on the
       claimant's treatment records and the opinions of the State agency experts.

(Tr. 17-23 (internal citations omitted).)

       As noted above, the ALJ is responsible for assessing a claimant's RFC based on all the

relevant evidence in the record. 20 C.F.R. § 404.1546(c).     If substantial evidence in the record

supports an ALJ's determination of a claimant's RFC, there is no reversible error. See Gutierrez

v. Barnhart, 2005 WL 1994289, at *7 (5th Cir. Aug. 19, 2005). At issue here is the ALJ's treatment

of the medical opinions of Dr. Salmon. In this case, there are several medical opinions that assess

the effects of Turner-Clewis' functional impairments on her ability to work. The ALJ, in making

his RFC determination, dedicated multiple pages to considering and analyzing the medical and

other evidence in the record. Even assuming, without deciding, that the ALJ was required to

evaluate Dr. Salmon's opinions using all five factors set forth in 20 C.F.R. 404.1520c(c)(3), the

Comi finds that the ALJ did so. As to factors (c)(l) and (c)(2), which look at suppotiability and

consistency, the ALJ noted that Dr. Salmon's RFC assessments were not consistent with the

treatment records and objective evidence nor well-supported. (Tr. 22, 23.)     As to factor (c)(3),

which evaluates relationship between the medical source and the claimant, the ALJ noted that Dr.



                                                13
Salmon was one of Turner-Clewis' treating physicians (Tr. 22) and analyzed multiple occasions

when Salmon examined Turner-Clewis, including on September 19, 2017 and August 9, 2018 as

well as two RFC assessments dated March 8, 2019 and March 20, 2019 (Tr. 17-21). As to factors

(c)(4) and (c)(5), which looks at the specialization of the medical source and "other factors" such

as familiarity with the other evidence, the ALJ also noted that Dr. Salmon was Turner-Clewis'

neurologist and analyzed evidence from multiple other medical sources. (Tr. 17.)

       Based on the foregoing, the Court finds that the ALJ properly considered the evidence as

a whole, utilizing not only patis of the opinions in the record, but also the other medical evidence

in the record, including Dr. Salmon's opinions, to determine Turner-Clewis' RFC.          The ALJ

discussed the evidence in the record in making his RFC determination, adequately explained the

reasoning for such determination and for giving less weight to certain evidence and exercised his

responsibility as factfinder in weighing the evidence and in choosing to incmporate limitations

into his RFC assessment that were most supported by the record. See, e.g., Muse, 925 F.2d at 790.

The ALJ properly weighed Dr. Salmon's opinions against the other evidence and the record as a

whole. The "ALJ is free to reject the opinion of any physician when the evidence supports a

contrary conclusion." Moore v. Saul, No. 3:20-cv-48-DPJ-MTP, 2021 WL 909618, at *6 (N.D.

Tex. Feb. 1, 2021). Because there is substantial evidence in the record that supports the ALJ's RFC

determination and the ALJ properly considered Dr. Salmon's opinions, remand is not required.




                                                 14
    B. Credibility7

         In her brief, Turner-Clewis also argues that the ALJ's credibility determination is defective

because the ALJ failed to consider Turner-Clewis' stellar work history in the ALJ's credibility

assessment. 8 (Pl.'s Br. at 23-25.) In suppoti of this argument, Turner-Clewis states, inter alia:

                 Agency policy set forth in 20 C.F.R. § 404.1529(c)(3) and SSR 16-3p
        requires that a claimant's demonstrated willingness to work be considered as part
        of a credibility assessment. Case law has long recognized the regulatory and
        rational basis for this requirement; the courts that have so held have reasoned that
        it is unlikely someone would trade in their productive, and lucrative, work career
        for the far less lucrative "career" of receiving disability benefits. To be clear,
        Plaintiff is not suggesting that her strong work history necessarily entitles her to
        enhanced credibility, or that this factor ttumps others. She simply argues that (1)
        the ALJ was required to consider this highly relevant credibility factor, and (2) he
        did not.

(Pl. 's Br. at 24 (footnote omitted) (internal citations omitted).)

         In evaluating a claimant's subjective complaints, the ALJ first considers whether there is a

medically determinable impairment that could reasonably be expected to produce the claimant's

symptoms. 20 C.F.R. § 404.1529(6); SSR 16-3P, 2017 WL 5180304, at *3.                              Once he finds

impairment, the ALJ evaluates the intensity, persistence, and limiting effects of the symptoms on

the claimant's ability to do basic work activities. 20 C.F.R. § 404.1529(c); SSR 16-3P, 2017 WL

5180304, at *4. A claimant's statements about pain and other symptoms are not conclusive

evidence of disability, but must be accompanied by medical signs and findings of a medical



         7
           Turner-Clewis sets forth several reasons why the word "credibility" should not be used and that, instead,
pursuant to SSR 16-3p, "the exclusive consideration of the ALJ should be whether the claimant's self-described
limitations are consistent with the evidence." (Pl.'s Br. at 23.) The Court notes that, effective March 16, 2016, the
SSA eliminated "use of the term 'credibility' from [its] sub-regulatory policy," clarifying "that subjective symptom
evaluation is not an examination ofan individual's character." SSR 16-3p, 2017 WL 5180304, at *2. However, the
Comi will use the word "credibility" as it is in common usage but will focus on the requirements of the regulations
and statutes in evaluating the claimant's self-described limitations.
         8
          The Court notes that Turner-Clewis also argues that the ALJ's credibility analysis was defective because of
the ALJ's previously discussed errors in formulating the RFC determination and evaluating the medical evidence in
the record. (Pl.'s Br. at 23-24.) Because the Coutt already determined that the ALJ did not en in the RFC
determination or in evaluating the medical evidence in the record, the Court will not consider such argument.

                                                         15
impairment that could reasonably be expected to produce the pain or other symptoms alleged and

that would lead to the conclusion that she is disabled. 42 U.S.C. § 423(d)(5)(A). A claimant's

testimony must be consistent with the objective medical evidence and other available evidence.

20 C.F.R. § 404.1529.

       In all cases in which pain or other symptoms are alleged, the administrative decision must

contain a thorough discussion and analysis of both the objective medical and other evidence in the

record, including the individual's complaints of pain or other symptoms and the adjudicator's own

observations. SSR 16-3P, 2017 WL 5180304, at *10-11. When assessing the credibility of an

individual's statements, the ALJ considers, in addition to the objective medical evidence, the

following: (1) the claimant's daily activities; (2) the location, duration, frequency, and intensity of

the claimant's pain or other symptoms; (3) factors that precipitate and aggravate the symptoms;

(4) the type, dosage, effectiveness, and side effects of any medication the claimant takes or has

taken to alleviate pain or other symptoms; (5) treatment, other than medication, which the claimant

receives or has received for relief of pain or other symptoms; (6) any measures other than treatment

the claimant uses or has used to relieve pain or other symptoms; and (7) any other factors

concerning the claimant's functional capacity, limitations and restrictions due to pain or other

symptoms. 20 C.F.R. § 404.1529(c)(3); SSR 16-3P, 2017 WL 5180304, at *7-8. An ALJ's

unfavorable credibility evaluation will not be upheld on judicial review where the uncontroverted

medical evidence shows a basis for the claimant's complaints unless the ALJ weighs the objective

medical evidence and articulates reasons for discrediting the claimant's subjective complaints.

Abshire v. Bowen, 848 F.2d 638,642 (5th Cir. 1988); see Falco v. Shala/a, 27 F.3d 160, 163 (5th

Cir. 1994).




                                                  16
       In evaluating Turner-Clewis' credibility, the ALJ first set out the standard for evaluating

Turner-Clewis' credibility. (Tr. 13-14.) Then, the ALJ stated:

               After careful consideration of the evidence, I find that the claimant's
       medically determinable impairments could reasonably be expected to cause the
       alleged symptoms; however, the claimant's statements concerning the intensity,
       persistence and limiting effects of these symptoms are not entirely consistent with
       the medical evidence and other evidence in the record for the reasons explained in
       this decision.



               As for the claimant's statements about the intensity, persistence, and
       limiting effects of his or her symptoms, they are inconsistent with the evidence as
       a whole because Dr. Foster's examination report dated May 10, 2017 shows
       lumbosacral spine had no lesions or deformities. There was decreased range of
       motion secondary to pain. Straight leg raising test was negative. Right hip had no
       tenderness to palpation. Range of motion was without difficulty, pain or crepitus.
       The claimant's nerve conduction studies were within normal limits ....

(Tr. 21.) In making this determination, the ALJ carefully analyzed all the evidence in the record,

including the medical evidence and other evidence in the record and Turner-Clewis' own

testimony. (Tr. 13-24.) In addition, the ALJ considered numerous other factors, as required, in

making his credibility decision, including Turner-Clewis' daily activities, her multiple sclerosis,

the pain in her neck, back, left leg, joints, and groin, her use of a cane and walker, her medications,

and other treatments such as injections and physical therapy. (Id.)

       In addition, contrary to Turner-Clewis' claims, the ALJ was aware of Turner-Clewis'

"demonstrated willingness to work." For instance, the ALJ stated:

               The claimant worked after the alleged disability onset date but this work
       activity did not rise to the level of substantial gainful activity. In 2017, the claimant
       reported her earnings totaled $7,246.51. The 2017 national SGA for non-blind
       SGA was $1,170 per month or $14,040 total. I have, however, considered the
       claimant's work activity throughout the sequential evaluation process.




                                                  17
                I note that the claimant appears to have stopped working because oflayoffs,
         not due to her impairments ....



                 The vocational expert testified the claimant's past work was an accounting
         clerk ... and collection clerk ....

                 Based on the claimant's earnings summary, work history and vocational
         expe1i testimony, I conclude the above jobs meet criteria for past relevant work.

(Tr. 12, 22-23.) While not all references to Turner-Clewis' work history were made during the

credibility determination, it is obvious that the ALJ was aware of Turner-Clewis' work history

during all patis of the disability determination, including the credibility determination. Moreover,

as stated by Turner-Clewis, work history is one of several factors for the ALJ to consider and any

error by the ALJ, if any, in fully considering Turner-Clewis' strong work history is harmless as

substantial evidence supp01is the ALJ's credibility determination. 9 Thus, remand is not required

on this basis.

                                            RECOMMENDATION

         It is recommended that the Commissioner's decision be AFFIRMED.

                       NOTICE OF RIGHT TO OBJECT TO PROPOSED
                    FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                       AND CONSEQUENCES OF FAILURE TO OBJECT

         Under 28 U.S.C. § 636(b)(l), each party to this action has the right to serve and file specific

written objections in the United States District Court to the United States Magistrate Judge's

proposed findings, conclusions, and recommendation within fourteen (14) days after the patiy has




         9
           In addition, the Court notes that there does not appear to be any controlling Fifth Circuit cases requiring
consideration of a "strong work history" to determine a plaintiffs credibility. Garner v. U.S. Comm 'r Soc. Sec. Adm in,
No. 1: 17-CV-0l 084, 2019 WL 1088408, at * 14 (W.D. La. Feb. 19, 2019). See also Roberson v. Colvin, No. , 2015
WL 1408925, at* (N.D. Tex. Mar. 27, 2015) ("[W]hile it may have been better for the ALJ to aclmowledge plaintiffs
30-year consistent work histo1y, the failure to reference such in his findings does not mean he was not aware of the
history.")

                                                          18
been served with a copy of this document. The United States District Judge need only make a de

nova determination of those potiions of the United States Magistrate Judge's proposed findings,

conclusions, and recommendation to which specific objection is timely made. See 28 U.S.C. §

636(b)(l). Failure to file by the date stated above a specific written objection to a proposed factual

finding or legal conclusion will bar a party, except upon grounds of plain error or manifest

injustice, from attacking on appeal any such proposed factual findings and legal conclusions

accepted by the United States District Judge. See Douglass v. United Servs. Auto Ass 'n, 79 F.3d

1415, 1428-29 (5th Cir. 1996) (en bane).

                                              ORDER

        Under 28 U.S.C. § 636, it is hereby ORDERED that each party is granted until June 2,

2021, to serve and file written objections to the United States Magistrate Judge's proposed

findings, conclusions, and recommendation. It is further ORDERED that if objections are filed

and the opposing party chooses to file a response, the response shall be file within seven (7) days

of the filing date of objections.

        It is fmiher ORDERED that the above-styled and numbered action, previously referred to

the United States Magistrate Judge for findings, conclusions, and recommendation, be and hereby

is returned to the docket for the United States District Jud

        SIGNED May 19, 2021.


                                                                      RETON
                                                                  TATES MAGISTRATE JUDGE




                                                 19
